EXHIBIT 10.5

 

                    , 2004

 

(Addressee)

 

Re:     Executive Officer Change Of Control Agreement

 

Dear (Addressee):

 

[This paragraph is used when there was a prior Change of Control Agreement.]
Reference is made to the agreement between us, dated                     ,
         (the “Prior Agreement”), setting forth the extent to which benefits
will be provided to you in the event of termination, under certain circumstances
after a “Change of Control” (as defined below), of your employment with AK Steel
Corporation (the “Company”), AK Steel Holding Corporation (“Holding”) or any of
their respective subsidiaries, affiliates, or successors (hereinafter
collectively referred to as “AKS”). Upon your execution of this letter agreement
(the “Agreement”), the Prior Agreement shall be deemed superseded in its
entirety and no longer in effect. The Agreement sets forth your obligations and
commitments in exchange for continued employment with AKS, the compensation and
benefits you receive during such employment, and the promise and/or receipt of
severance benefits if your employment terminates under certain circumstances. It
establishes time limits for asserting certain claims under this Agreement or
arising out of your employment relationship with AKS. It also requires that
certain claims be resolved through arbitration rather than through litigation.
This Agreement is not, however, an employment agreement and nothing in this
Agreement shall be construed as a contract or promise of continued employment
with AKS. As an “at-will” employee, your employment may be terminated by you or
AKS at any time.

 

[This paragraph is used when there was no prior Change of Control Agreement.]
This letter agreement (the “Agreement”) sets forth the extent to which benefits
will be provided to you in the event of termination, under certain circumstances
after a “Change of Control” ( as defined below), of your employment with AK
Steel Corporation (the “Company”), AK Steel Holding Corporation or any of their
respective subsidiaries, affiliates, or successors (hereinafter collectively
referred to as “AKS”). It further sets forth your obligations and commitments in
exchange for continued employment with AKS, the compensation and benefits you
receive during such employment, and the promise and/or receipt of severance
benefits if your employment terminates under certain circumstances. It
establishes time limits for asserting certain claims under this Agreement or
arising out of your employment relationship with AKS. It also requires that
certain claims be resolved through arbitration rather than through litigation.
This Agreement is not, however, an employment agreement and nothing in this
Agreement shall be construed as a contract or promise of continued employment
with AKS. As an “at-will” employee, your employment may be terminated by you or
AKS at any time.



--------------------------------------------------------------------------------

A. Effective Date; Term; Renewal. This Agreement is effective as of
                    , 2004 (the “Effective Date”). Except for the Severance
Agreement between you and AKS dated                     , 2004 (“Severance
Agreement”), this Agreement supercedes any other severance agreement between you
and AKS, and any severance plan, arrangement, policy or practice of AKS. The
term of this Agreement shall be the five-year period beginning on the Effective
Date and ending on the fifth anniversary of the Effective Date. This Agreement
shall be automatically renewed annually thereafter for a renewal period of one
year, unless written notice of non-renewal is given by you or by AKS at least
ninety days prior to the expiration of the term, including any renewal periods.
Notwithstanding the expiration of this Agreement, the terms Sections H, I and J
(including Exhibit A) shall continue to be effective to the extent and as stated
therein.

 

B. Date of Termination; Notice Period; Severance Pay Period. The date upon which
the termination of your employment becomes effective is referred to in this
Agreement as your “Date of Termination.” The period between the date a party
provides notice of termination under this Agreement and the Date of Termination
is referred to as the “Notice Period.” AKS may relieve you of your employment
duties at any time during a Notice Period; provided however, during any Notice
Period, you shall continue to receive your full salary and Employment Benefits
(as defined in Section G(2) below). The period of time after your Date of
Termination equal to the number of months of base salary paid to you under this
Agreement as severance benefits is referred to as the “Severance Pay Period.”

 

C. Circumstances of Termination Covered by this Agreement. While the Severance
Agreement applies to the termination of your employment with AKS under certain
circumstances not involving a Change of Control, this Agreement applies to the
termination of your employment with AKS under the following circumstances after
a Change of Control:

 

1. Involuntary Termination without Cause. AKS may terminate your employment
without Cause at any time upon written notice given to you by AKS not less than
thirty days prior to the Date of Termination.

 

2. Involuntary Termination for Cause. AKS may terminate your employment for
Cause, but only upon written notice specifying the facts or circumstances
constituting such Cause, which notice may be given at any time prior to the Date
of Termination. The following circumstances shall constitute “Cause” for
purposes of this Agreement: (a) you are convicted of, or enter a plea of guilty
or nolo contendere, to a misdemeanor involving moral turpitude or to a felony,
(b) you engage in fraud, misappropriation or embezzlement with respect to AKS,
(c) your willful failure, gross negligence or gross misconduct in the
performance of your assigned duties for AKS, and (d) your breach of a fiduciary
duty to AKS.



 

3. Voluntary Termination for Good Reason. Subject to the right of AKS to cure
(as described more fully below), you may voluntarily terminate your employment
for Good Reason upon written notice specifying the facts or circumstances
constituting such Good Reason given to AKS by you at least thirty days prior to
the Date of Termination and not more than sixty days following the occurrence of
the circumstances constituting such

 

2



--------------------------------------------------------------------------------

Good Reason. For purposes of this Agreement the term “Good Reason” shall mean
the occurrence, without your express written consent, of any of the following
circumstances:

 

a. the assignment to you by AKS of any duties inconsistent with your
qualifications to perform such duties or a demotion from your status as an
executive officer of the Company;

 

b. the diminution of your job responsibilities, authorities, title, position, or
reporting relationships as they exist immediately prior to the Change of
Control;

 

c. a reduction by AKS in your annual base salary. If you give timely notice of
Voluntary Termination for Good Reason pursuant to this Section C(3) within sixty
days of your receipt of notice of such base salary reduction, then the reduction
shall cease to be effective as of the date of your notice and your severance
benefits under Section E, below, will be calculated as if no such reduction had
occurred. If you fail to give timely notice within sixty days of your receipt of
notice of such base salary reduction, then you waive your right to use the
reduction as a basis for Voluntary Termination for Good Reason;

 

d. a requirement by AKS that you be based anywhere other than the principal
executive offices of the Company as they exist immediately prior to the Change
of Control, except for required travel on AKS business to an extent
substantially consistent with customary business travel obligations;

 

e. the failure of AKS to pay to you any portion of your compensation within
seven calendar days of the date such compensation is due if, after you provided
written notice of such non-payment to AKS, AKS failed to cure the non-payment
within five calendar days of receipt of your notice;

 

f. the failure of AKS to continue in effect any compensation plan, including but
not limited to the AK Steel Corporation Executive Minimum and Supplemental
Retirement Plan (the “SERP”), in which you participated immediately prior to
such Change of Control which was material to your total compensation, unless an
equitable arrangement has been made for you to participate in a substitute or
alternative plan on a basis not materially less favorable to you, both in terms
of the amount of benefits provided and the level of your participation relative
to other participants, than that existing immediately prior to such Change of
Control;

 

g. any material reduction in your SERP benefits, or in your Employment Benefits
except to the extent permitted by Section G(2);

 

h. the failure of AKS to obtain a satisfactory agreement from any successor
corporation to assume and agree to perform this Agreement, as contemplated in
Section J(3); or

 

3



--------------------------------------------------------------------------------

i. a failure by AKS to give proper notice or otherwise comply with the
procedural requirements for Involuntary Termination without Cause in compliance
with the provisions of Sections C(1), above.

 

During the Notice Period following your notice of Voluntary Termination for Good
Reason, your base salary and Employment Benefits shall be the same as in effect
prior to the occurrence of the circumstances constituting such Good Reason,
subject to the right of AKS to make changes to your Employment Benefits to the
extent permitted by Section G(2), below. If at any time during the Notice
Period, AKS cures the circumstances specified by you in the notice of
termination as constituting Good Reason, then your right to continue with a
Voluntary Termination for Good Reason shall cease.

 

4. Voluntary Termination. You may voluntarily terminate your employment without
Good Reason upon written notice given to AKS by you not less than thirty days
prior to the Date of Termination.

 

D. Circumstances of Termination Not Covered by this Agreement. This Agreement
does not provide severance benefits for, nor, as the case may be, affect the
benefits you otherwise may receive outside of this Agreement in connection with
the termination of your employment with AKS for reasons relating to: (1) your
early or normal retirement from AKS under the terms of any tax-qualified
“pension benefit plan” as defined in the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”); (2) your total and permanent disability under the
AKS long-term disability plan or policy; or (3) your death. Nothing in this
Agreement shall affect your rights under any such “pension benefit plan”; any
“welfare benefit plan” as defined in ERISA, including but not limited to any
medical, surgical, hospitalization, or long-term disability benefits; or any
non-qualified pension or deferred compensation plan or arrangement.

 

E. Severance Benefits.

 

1. Basic Severance Benefits. If within twenty-four months after a Change of
Control your employment with AKS is involuntarily terminated without Cause by
AKS pursuant to Section C(1) or you voluntarily terminate your employment for
Good Reason pursuant to Section C(3), AKS will pay you, regardless of whether or
not you execute a Release of Claims (as defined in Section E(2) below),
severance pay equal to your base salary for a period of six months from your
Date of Termination. The aggregate of such severance pay shall be paid to you in
a single, undiscounted, lump sum payment within ten days following the Date of
Termination unless you previously have requested in writing to receive such
amount in regular monthly payments during the Severance Pay Period.

 

2. Supplemental Severance Benefits. If within twenty-four months after a Change
of Control your employment with AKS is involuntarily terminated without Cause by
AKS pursuant to Section C(1) or you voluntarily terminate your employment for
Good Reason pursuant to Section C(3), and you execute and provide to AKS a
complete and full release of all claims against AKS that is in a form reasonable
and customary

 

4



--------------------------------------------------------------------------------

(“Release of Claims”), then you shall be entitled, in addition to those benefits
provided in Section E(1) above, to the following supplemental benefits:

 

a. Additional Base Salary. Severance pay based upon your base salary shall be
paid for an additional twenty-four months beyond the period paid pursuant to
Section E(1). Such additional base salary payable as severance pay shall be paid
to you in a single, undiscounted, lump sum payment within ten days following the
Date of Termination unless you previously have requested in writing to receive
such amount in regular monthly payments during the Severance Pay Period.

 

b. MIP Payment. You will receive a lump-sum payment equal to two and one-half
times the greatest of:

 

i. your assigned target amount under the AK Steel Corporation Annual Management
Incentive Plan (“MIP”) for the calendar year in which your Date of Termination
occurs;

 

ii. the amount paid (or payable) to you under the MIP for the calendar year
immediately preceding the calendar year in which your Date of Termination
occurs; or

 

iii. the average of the amounts paid (or payable) to you under the MIP for each
of the three calendar years immediately preceding the calendar year in which
your Date of Termination occurs;

 

less any amount otherwise paid (or payable) to you under the MIP with respect to
the calendar year immediately preceding the calendar year in which your Date of
Termination occurs; plus your assigned maximum amount under the MIP for the year
in which your Date of Termination occurs prorated based on your employment
period during such year. Payment of this lump sum amount will be made within ten
days after the effective date of your Release of Claims.

 

c. LTPP Payment. You will receive a lump-sum payment equal to the bonus payment
with respect to any completed performance period under the AK Steel Corporation
Long-Term Performance Plan (“LTPP”) that has not been paid as of your Date of
Termination (which amount shall not be less than it would be if calculated at
your assigned target amount under the LTPP for such performance period), plus a
prorated amount of the bonus payment with respect to any incomplete performance
period calculated at your assigned target amount under the LTPP for each such
performance period.

 

d. Accelerated Vesting. Notwithstanding any provision to the contrary in the AK
Steel Holding Corporation Stock Incentive Plan as amended or any other similar
plan of the Company or Holding (each, a “Plan”), or under the terms of any
grant, award agreement or form for exercising any right under the Plan, you
shall have the right:

 

i. to exercise any stock option awarded to you under the Plan without regard to
any waiting period required by the Plan or award agreement (but subject to a
minimum six month holding period from the date of award and any restrictions
imposed by law) from the effective date of the Release of Claims until the first
to occur of the third anniversary of your Date of Termination or the date the
award expires by its terms; and

 

5



--------------------------------------------------------------------------------

ii. to the absolute ownership of any shares of stock granted to you under the
Plan, free of any restriction on your right to transfer or otherwise dispose of
the shares (but subject to a minimum six month holding period from the date of
grant and any restrictions imposed by law), regardless of whether entitlement to
the shares is contingent or absolute by the terms of the grant; and AKS shall
take such action as soon as practicable after the effective date of the Release
of Claims as is necessary or appropriate to eliminate any restriction on your
ownership of, or your right to sell or assign, any such shares; or, at its
option, AKS shall pay you, in exchange for such shares, no later than ten days
after the effective date of the Release of Claims, an amount in cash equal to
the greatest aggregate market value of the shares during the Notice Period.

 

You agree that for a period of six months after your Date of Termination you
will to continue to comply with all AKS policies and directives related to
trading in Holding stock which were in effect prior to your notice of
termination. You shall not be automatically subject to blackouts or other
directives related to trading imposed after your Date of Termination, but you
shall be subject to any limitations on trading during that time imposed by law,
including but not limited to prohibitions with respect to insider trading and
short swing profits.

 

e. Employment Benefits. During the Severance Pay Period, your Employment
Benefits (as defined in Section G(2)) shall continue; provided, however, that
you shall not:

 

i. accumulate vacation pay for periods after the Date of Termination;

 

ii. qualify during the Severance Pay Period for sickness and accident, salary
continuation, and long-term disability plan benefits if you were not eligible
for these benefits on the Date of Termination;

 

iii. be eligible to continue to make contributions to any Internal Revenue Code
§ 401(k) plan maintained by AKS or qualify for a share of any employer
contribution made to any tax-qualified defined contribution plan; or

 

6



--------------------------------------------------------------------------------

iv. be eligible to accumulate service for pension plan purposes; and

 

provided, further, that if, during the Severance Pay Period, you are eligible to
receive life insurance, medical, hospital and other health insurance benefits
(“Life and Health Insurance”) either based upon employment with another employer
or based upon benefits available to you as a retiree of another employer, the
obligations of AKS to continue to provide you with Life and Health Insurance
shall be limited solely to those benefits necessary to assure that, together
with the corresponding benefits provided to you under any other plans, you
receive total benefits comparable to those to which you were entitled at the
Date of Termination. You must report to the Vice President, Human Resources of
the Company your eligibility for another employer’s active or retiree Life and
Health Insurance within ten days after becoming eligible.

 

Notwithstanding the provisions of Section G(2), if during the Severance Pay
Period, Life and Health Insurance benefits to which you are entitled hereunder
are modified or changed, AKS, or its successor, shall provide to you comparable
substitute or supplemental Life and Health Insurance benefits, and/or pay to you
during the Severance Pay Period such additional amounts as necessary for you to
obtain such substitute or supplemental benefits, so that you receive total Life
and Health Insurance benefits during the Severance Pay Period that are
comparable to those to which you were entitled at the Date of Termination.

 

f. COBRA. You shall qualify for full COBRA health benefit continuation coverage
upon the expiration of the Severance Pay Period.

 

g. Service Credits for Retiree Medical. In determining your eligibility for
retiree medical insurance coverage under any retiree medical plan generally
available to retired salaried employees of AKS as in effect on your Date of
Termination, you shall receive credit for two and one-half years of service in
addition to your actual years of service with AKS.

 

3. Mitigation. You shall not be required to mitigate the amount of any payment
provided for in this Section E by seeking other employment or otherwise, nor
shall the amount of any such payment or benefits be reduced by any compensation
or benefits earned by you as the result of employment by another employer
(except as expressly provided in Section E(2)(e) above) or by retirement
benefits, or be offset against any amount claimed to be owed by you to AKS.



 

4. Deferrals. For purposes of calculating any amount due under this Agreement,
the effect of any deferral of income shall be disregarded and all sums due shall
be calculated as if no such deferral had been made.

 

5. No Duplication of Benefits. You shall not be entitled to severance benefits
both under this Agreement and under the Severance Agreement in connection with
the termination of your employment with AKS.

 

7



--------------------------------------------------------------------------------

6. Involuntary Termination for Cause; Voluntary Termination. In the event your
employment with AKS ends as a result of involuntary termination for Cause
pursuant to Section C(2) or voluntary termination pursuant to Section C(4), you
shall not be entitled to any benefits under this Agreement, but you nevertheless
shall be eligible for any benefits provided in accordance with the plans and
practices which apply to employees generally.

 

F. Tax Gross-Up.

 

1. Gross-Up Eligibility. If any of the payments provided to you pursuant to
Section E of this Agreement (the “Contract Payments”) or any other portion of
the Total Payments (as defined below) becomes subject at any time to the tax
(the “Excise Tax”) imposed by section 4999 of the Internal Revenue Code of 1986,
as amended (the “Code”), AKS shall pay to you at the time specified in (2)
below, an additional amount (the “Gross-Up Payment”) such that the net amount
retained by you, after deduction of the Excise Tax on any Contract Payments
and/or other Total Payments, any federal and state and local income tax and
Excise Tax upon the payment(s) provided for by this paragraph, and any interest,
penalties or additions to tax payable by you with respect thereto, shall be
equal to the present value of the Contract Payments and such other Total
Payments. For purposes of determining whether any of the foregoing payments will
be subject to the Excise Tax and the amount of such Excise Tax, (a) any other
payments or benefits received or to be received by you in connection with a
Change of Control or the termination of your employment (whether such payments
are Contract Payments or are payable pursuant to the terms of any other plan,
arrangement or agreement with the Company, Holding or any of their respective
Affiliates or successors, any person whose actions result in a Change of Control
or any corporation which, as a result of the completion of the transactions
causing a Change of Control, will become affiliated with the Company or Holding
within the meaning of section 1504 of the Code (such other payments, together
with the Contract Payments, the “Total Payments”)) shall be treated as
“parachute payments” within the meaning of section 28OG(b)(2) of the Code, and
all “excess parachute payments” within the meaning of section 28OG(b)(1) shall
be treated as subject to the Excise Tax, except to the extent that, in the
opinion of tax counsel selected by AKS’s independent auditors and acceptable to
you (“Tax Counsel”), the Total Payments (in whole or in part) do not constitute
parachute payments, or such excess parachute payments are otherwise not subject
to the Excise Tax; (b) the amount of the Total Payments that shall be treated as
subject to the Excise Tax shall be equal to the lesser of (i) the total amount
of the Total Payments or (ii) the amount of excess parachute payments within the
meaning of sections 28OG(b)(1) (after applying clause (a) hereof); and (c) the
value of any noncash benefits or any deferred payment or benefit shall be
determined by AKS’s independent auditors in accordance with the principles of
sections 28OG(d)(3) and (4) of the Code. For purposes of determining the amount
of the Gross-Up Payment(s), you shall be deemed to pay federal income taxes at
the highest marginal rate of federal income taxation applicable to individuals
in the calendar year in which the Gross-Up Payment(s) is (are) to be made and
state and local income taxes at the highest marginal rates of taxation
applicable to individuals as are in effect in the state and locality of your
residence in the calendar year in which the Gross-Up Payment(s) is (are) to be
made, net of the maximum reduction in federal income taxes that could be
obtained from

 

8



--------------------------------------------------------------------------------

deduction of such state and local taxes. In the event that the Excise Tax is
subsequently determined to be less than the amount taken into account hereunder,
you shall repay to AKS at the time that the amount of such reduction in Excise
Tax is finally determined the portion of the Gross-Up Payment attributable to
such reduction (plus the portion of the Gross-Up Payment attributable to the
Excise Tax and federal and state and local income tax imposed on the Gross-Up
Payment being repaid by you if such repayment results in a federal and state and
local income tax deduction), plus interest on the amount of such repayment at
the applicable federal rate (as defined in section 1274(d) of the Code). In the
event that the Excise Tax is determined to exceed the amount taken into account
hereunder (including by reason of any payment the existence or amount of which
cannot be determined at the time of the Gross-up Payment), AKS shall make an
additional gross-up payment in respect of such excess (plus any interest payable
with respect to such excess) at the time that the amount of such excess is
finally determined.

 

2. Gross-Up Payment. The Gross-up Payment(s) provided for in (1) above shall be
made within ten days following the later of the effective date of the Release of
Claims or the Date of Termination or, with respect to any portion of the Excise
Tax not determined on or before the later of such dates to be due, upon the
imposition of such portion of the Excise Tax; provided, however, that if the
amounts of such payments cannot be finally determined on or before the later of
such dates, AKS shall pay to you within ten days of the later of such dates an
estimate, as determined in good faith by AKS, of the minimum amount of such
payments and shall pay the remainder of such payments (together with interest at
the rate provided in section 1274(b)(2)(B) of the Code) as soon as the amount
thereof can be determined but in no event later than the thirtieth day after the
later of such dates. In the event that the amount of the estimated payments
exceeds the amount subsequently finally determined to have been due, such excess
shall constitute a loan by AKS to you, payable on the tenth day after demand by
AKS (together with interest at the rate provided in section 1274(b)(2)(B) of the
Code).

 

3. Opinion of Tax Counsel. In the event of any change in, or further
interpretation of, sections 28OG or 4999 of the Code and the regulations
promulgated thereunder, you shall be entitled, by written notice to AKS, to
request an opinion of Tax Counsel regarding the application of such change to
any of the foregoing, and AKS shall use its best efforts to cause such opinion
to be rendered as promptly as practicable. All fees and expenses of Tax Counsel
incurred in connection with this Agreement shall be borne by AKS.

 

G. Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:

 

1. “Affiliate” of any specified entity means (a) any other entity which,
directly or indirectly, is in control of, is controlled by, or is under common
control with, such specified entity, or (b) any other person who is a director
or officer of such specified entity, or of any subsidiary of such specified
entity or of any entity described in clause (a) above. For purposes of this
definition, control of a person or entity means the power, direct or indirect,
to direct or cause the direction of the management and policies of such person
or entity whether by contract or otherwise and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.

 

9



--------------------------------------------------------------------------------

2. “Employment Benefits” means the employee benefit plans, policies, fringe
benefits, and practices of AKS (excluding any severance policies and practices
other than this Agreement) that generally apply to executive officers of AKS in
accordance with the terms thereof as they may be amended from time to time.
Subject to Section E(2)(e) with respect to Life and Health Insurance, your
Employment Benefits may be modified from time to time after the date hereof
without violation of this Agreement if the changes apply generally to other
members of management of AKS.

 

3. “Change of Control” means the occurrence of any of the following events:

 

a. any “Person” (as such term is used in Sections 13(d) and 14(d) of Securities
Exchange Act of 1934, as amended (the “Exchange Act”), is or becomes the
beneficial owner (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that a Person shall be deemed to have “beneficial ownership” of all
shares that any such Person has the right to acquire, whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of more than 40% of the total voting power of the Voting Equity
Interests of Holding; provided, however, that a Person shall not be deemed the
“beneficial owner” of shares tendered pursuant to a tender or exchange offer
made by that Person or any Affiliate of that Person until the tendered shares
are accepted for purchase or exchange;

 

b. during any period of two consecutive years, individuals who at the beginning
of such period constituted the Board of Directors of Holding (together with any
new directors whose election by such Board, or whose nomination for election by
the shareholders of Holding, as the case may be, was approved by a vote of
66 2/3% of the directors then still in office who were either directors at the
beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of such
Board then in office; or

 

c. Holding fails to own 100% of the outstanding stock of the Company; provided,
however, that it shall not be deemed a Change of Control if Holding merges into
the Company except that, in such case, the Company shall be substituted for
Holding for purposes of this definition of “Change of Control” and this clause
(c) shall not longer be applicable.

 

4. “Voting Equity Interests” of a corporation means all classes of stock then
outstanding and normally entitled to vote in the election of directors or other
governing body of such corporation.

 

10



--------------------------------------------------------------------------------

H. Executive Responsibilities.

 

1. Confidentiality. During your employment with AKS and subsequent to the
termination of that employment for any reason, you will not disclose to any
person or use for the benefit of yourself or any other person or entity any
trade secret, proprietary or other confidential information of AKS (hereinafter
referred to as “AKS Confidential Information”) without the prior written consent
of the Vice President, Human Resources of the Company. Upon your termination of
employment with the Company for any reason, you will immediately deliver to AKS
any and all AKS Confidential Information which you have in your possession or
control in tangible form. For purposes of this Section H, it is expressly
understood and agreed that the term AKS Confidential Information shall include,
but not be limited to, all information not already in the public domain relating
to AKS operating practices and procedures, customer lists, product marketing,
sales, sales prices, costs, margins, discounts, rebates, profits, shipments,
product mix, research, technical support, business plans and operating results.
You will deliver this AKS Confidential Information to AKS in whatever format in
which you have it, including but not limited to paper, disk, hard drive, tape,
electronic storage, Palm Pilot or other PDA, or CD-ROM. You will also deliver to
AKS any and all AKS property, including but not limited to, company credit
cards, property access keys and cards, planners, day books, customer lists,
laboratory notebooks, cellular/digital phones, computers, software, and Palm
Pilots (or other PDA). You agree that you remain bound by the Employee Invention
and Confidential Information Agreement which you executed.

 

2. Covenant Not to Compete. In exchange for AKS’s agreement to provide you with
the severance benefits opportunities set out in this Agreement (including, in
particular, the opportunity to receive the severance pay set out at Section E(1)
of this Agreement) and the compensation provided to you as an executive officer,
you agree that, during your employment at AKS and for a period of one year
following the termination of your employment with AKS for any reason, you agree
not to be employed by, or serve as a director of or consultant or advisor to,
any business engaged directly or indirectly in the melting, hot rolling, cold
rolling, or coating of carbon, electrical or stainless steel, or in the
manufacturing of steel pipe and tubing products, or that has an intent or plan
to engage in such business during the one-year period following the date when
your employment with AKS terminates.

 

3. Non-Solicitation. During your employment at AKS and for a period of five
years following the termination of your employment with AKS for any reason, you
agree that you will not solicit directly or cause or encourage another person or
entity to solicit any employee of AKS for employment by any entity which is
engaged directly or indirectly in the melting, hot rolling, cold rolling, or
coating of carbon, electrical or stainless steel, or in the manufacturing of
steel pipe and tubing products or that is reasonably likely to engage in such
business during the one year period following your termination of employment.



 

4. Non-Disparagement. You agree that, during your employment with AKS and for a
period of one year subsequent to the termination of that employment for any
reason, you will not disparage AKS, its operations, products, employees,
officers, or directors.

 

11



--------------------------------------------------------------------------------

5. Conflicts of Interest. You agree for so long as you are employed by AKS to
avoid dealings and situations which would create a conflict of interest with
AKS. In this regard, you agree to comply with all AKS policies regarding
conflicts of interest. You further agree to immediately report to the Vice
President, Human Resources of the Company, any conflict or potential conflict of
interest with AKS.

 

6. Co-operation. For a period of one year following your Date of Termination,
you agree to co-operate in good faith with AKS with respect to pending or
potential claims or litigation involving AKS as to which you have personal
knowledge. Such co-operation shall include meeting with AKS and its
representatives, upon reasonable request, for purposes of (a) providing
information based upon your personal knowledge in connection with any
investigation by AKS, and (b) preparing for and providing deposition and/or
trial testimony.

 

7. Injunctive Relief. You recognize and acknowledge that your involvement in
decision making processes which involve AKS’s proprietary and confidential
information and your access to confidential competitive information will be such
that, in the event of a breach of the Confidentiality (Section H(1)) or Covenant
Not to Compete (Section H(2)) provisions of this Agreement (hereinafter referred
to collectively as the “Confidentiality and CNC Provisions”), monetary damages
would be an insufficient remedy for AKS, and that AKS would be entitled to
injunctive relief in the appropriate court to restrain the breach and otherwise
enforce the Confidentiality and CNC Provisions without proof of actual damages.

 

I. Time Limits for Bringing Claims; Arbitration of Claims. This section
establishes time limits for bringing claims for severance benefits under this
Agreement (“Severance Claims”) and any claims or controversies arising out of or
relating to your employment relationship with AKS or the termination of that
relationship (“Employment Claims”), excluding claims for workers’ compensation
and unemployment compensation benefits and excluding the right of AKS to seek
injunctive or other equitable relief to enforce the terms of Section H. The
Agreement also provides that Severance Claims and Employment Claims must be
resolved through the arbitration process set forth in this Agreement.

 

1. Time Limit for Severance Claims and Employment Claims. Severance Claims must
be filed within one year from the Date of Termination. Employment Claims must be
filed within one year after the occurrence of the action or actions upon which
the claim is based. You agree to waive any statute of limitations to the
contrary.

 

2. Arbitration of Severance Claims and Employment Claims. Severance Claims and
Employment Claims shall be submitted to final and binding arbitration, subject
to the Rules of Arbitration attached to this Agreement as Exhibit A. Employment
Claims subject to arbitration include, but are not limited to, allegations of
unlawful discrimination based on race, sex, religion, age, national origin,
disability, and retaliation and any other claim of a violation of a right
created or protected by local, state, or federal law.

 

12



--------------------------------------------------------------------------------

You and AKS agree that it is the intention of you and AKS to avoid litigation in
court of Severance Claims and Employment Claims and you and AKS, therefore,
specifically waive any right you or AKS would otherwise have to have Severance
and Employment Claims decided by a judge or jury.

 

You and AKS agree that this agreement to arbitrate and the arbitration award are
enforceable under and subject to the Federal Arbitration Act, 9 U.S.C. § 1 et.
seq. You and AKS consent that judgment upon the arbitration award may be entered
in an appropriate court of competent jurisdiction located in Butler County, Ohio
or in the United States District Court for the Southern District of Ohio.

 

J. Miscellaneous.

 

1. Notices. Notices required or permitted under this Agreement shall be in
writing and shall be deemed to have been given when personally delivered or
mailed by United States certified mail, return receipt requested, postage
prepaid, addressed to the intended recipient at its, his or her last known
address. Notices to AKS shall be marked for the attention of the Vice President,
Human Resources of the Company.

 

2. Modification; Waiver. No provision of this Agreement may be waived, modified
or discharged except pursuant to a written instrument signed by you and the
Chairman of the Board or the Chief Executive Officer of AKS. You and AKS do not
waive, nor shall this Agreement be construed to waive, any right which is not
subject to waiver as a matter of law.

 

3. Successors. AKS will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of AKS to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that AKS would be required
to perform it if no such succession had taken place.



 

4. Inurement. This Agreement shall inure to the benefit of and be enforceable by
you and your personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If you should die while
any amount would still be payable to you hereunder had you continued to live,
all such amounts, unless otherwise provided herein, shall be paid in accordance
with the terms of this Agreement to your devisee, legatee or other designee, or,
if there is no such devisee, legatee or designee, to your estate.

 

5. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

6. Severability; Validity. The provisions of the Agreement (including Exhibit A)
are severable and the validity or unenforceability of any provision shall not
effect the validity or enforceability of any other provision, with the following
exception. If a court rules

 

13



--------------------------------------------------------------------------------

in an action to which you are party that the provisions of Section I (2)
regarding the agreement to waive the right to have Severance Claims or
Employment Claims decided by judge or jury are unenforceable, any and all rights
created by Section I (2) of the Agreement and Exhibit A to the Agreement will be
voided retroactively, and the proceeds of any arbitration award involving you
and AKS must be returned to the party from which they originated.

 

7. Choice of Law; Forum Selection. This Agreement shall be governed by the laws
of the United States and the laws of the State of Ohio, both as to
interpretation and performance. Any action or other legal proceeding not subject
to arbitration under this Agreement or any action or legal proceeding regarding
the enforceability of this Agreement shall be brought exclusively in an
appropriate court of competent jurisdiction located in Butler County, Ohio (if
the action is brought in state court) or in the Southern District of Ohio (if
such action is brought in federal court). Any action brought within such courts
shall not be transferred or removed by you to any other state or federal court.

 

8. Withholding and Deductions. It is understood and agreed that the payment of
severance benefits under this Agreement will be subject to withholding for taxes
and other deductions. It further is understood and agreed that, to the extent
that this Agreement provides for payment of specified amounts of severance
benefits, such amounts are before such tax withholdings and deductions.

 

Accepted and agreed to this              day             , 200    .

 

Sincerely,

,

       

AK STEEL HOLDING CORPORATION

   

By:

 

 

--------------------------------------------------------------------------------

       

Chief Executive Officer

--------------------------------------------------------------------------------

(Name of Executive)

           

AK STEEL CORPORATION

   

By:

 

 

--------------------------------------------------------------------------------

       

Chief Executive Officer

 

14



--------------------------------------------------------------------------------

EXECUTIVE OFFICER CHANGE OF CONTROL AGREEMENT

Exhibit A

Rules for Arbitration

 

(1) Location. The arbitration hearing (“Hearing”) will take place in Middletown,
Ohio, unless the parties mutually agree to another location.

 

(2) Governing Rules. The arbitration process will be governed by the National
Rules for the Resolution of Employment Disputes (“National Rules”) of the
American Arbitration Association (“AAA”) except to the extent they are modified
by the Agreement and this Exhibit A to the Agreement. You have the opportunity
to review these rules at any time.

 

(3) Notice. Either you or AKS may initiate the arbitration process by filing a
written demand for monetary or non-monetary relief and notice of intent to
arbitrate (“Notice”) with any regional office of the AAA and paying the filing
fee as set out in the National Rules. The Notice must be filed within the time
limits established in Section I(1) of the Agreement. The date the Notice is
considered “filed” for purposes of Section I(1) of the Agreement and this rule
is the date the Notice is received in a AAA regional office.

 

(4) Fees; Expenses. You and AKS will share equally any AAA administrative fee
other than the filing fee. The Company will pay all of the arbitrator’s fees.
You and AKS will bear your own litigation costs and expenses (including
attorneys fees), unless the arbitrator awards attorneys fees to a prevailing
party in accordance with the law applicable to the matter in dispute.

 

(5) Arbitrators. You and AKS will agree upon an arbitrator selected from a panel
of arbitrators chosen by and maintained at the headquarters office of the AAA in
New York. Arbitrators on this panel will have the following three
qualifications: (a) membership on the AAA’s National Employment Dispute roster;
(b) membership on AAA’s labor-management roster; and (c) at least fifteen years
experience as an arbitrator. After the filing of a written notice of intent to
arbitrate, the AAA will send simultaneously to you and AKS an identical list of
names of ten persons chosen from the panel. You and AKS will have ten days from
the transmittal date in which to strike any names objected to, number the
remaining names in order of preference, and return the list to the AAA. If no
arbitrator is acceptable to both you and AKS or the person who has been approved
on both lists and selected by the AAA cannot serve promptly, another list or
lists will be sent out by the AAA in accordance with the above procedure until
an arbitrator is agreed upon by you and AKS.

 

(6) Pre-Hearing Matters. Any pre-hearing disputes will be presented to the
arbitrator for expeditious, final and binding resolution.

 

(7) Remedies; Relief. The remedy and relief which may be granted by the
arbitrator is that which the arbitrator deems just and equitable considering
what would have been available to the parties had the matter been heard in
court.

 

15



--------------------------------------------------------------------------------

(8) Discovery – Obtaining Information You and AKS recognize that a primary
benefit each derives from entering into the Agreement is that we avoid the delay
and costs normally associated with litigation. Therefore, you and AKS agree that
neither party will be entitled to conduct any discovery prior to the Hearing
except that:

 

(a) AKS will furnish you with copies of all non-privileged documents in your
personnel file;

 

(b) if you are pursuing a claim against AKS for discharge, you will furnish AKS
with records of your earnings and benefits relating to your subsequent
employment and all documents relating to your efforts to obtain subsequent
employment;

 

(c) AKS and you will exchange no later than seven days prior to the Hearing
copies of all documents which either party intends to introduce as evidence at
the Hearing and a list of witnesses either party intends to present at the
Hearing;

 

(d) you will be allowed (at your expense) to take the deposition of your
immediate supervisor and the individual who made the decision which resulted in
your claim (if that individual is not your immediate supervisor) for a period
not to exceed two hours each, and AKS will be allowed (at its expense) to depose
you for a period not to exceed two hours; and

 

(e) either you or AKS may ask the arbitrator to grant additional discovery to
the extent permitted by the National Rules if it is demonstrated that such
discovery is necessary for a fair arbitration and no less expensive alternative
for exchanging the information exists.

 

Nothing herein will prevent either you or AKS from taking the deposition of any
witness where: (a) the sole purpose for taking the deposition is to use the
deposition in lieu of the witness testifying at the hearing; and (b) the witness
is, in good faith, unavailable to testify in person at the hearing due to poor
health, residency and employment more than fifty miles from the hearing site,
conflicting travel plans or other comparable reason.

 

(9) Post-Hearing Briefs. You and AKS will have the opportunity to submit to the
arbitrator a post-hearing brief in support of your respective positions.

 

(10) Confidentiality. All aspects of the procedure under the Agreement,
including the hearing, the record of the proceedings, and the arbitrator’s
decision are confidential and will not be open to the public, except (a) to the
extent you and AKS agree otherwise in writing; (b) as may be appropriate in any
subsequent proceedings between you and AKS; (c) either party may disclose the
decision of the arbitrator to his or its attorneys, accountants, other
professional advisors, and/or spouse so long as they agree to keep it
confidential; or (d) as may otherwise be appropriate in response to a
governmental agency or legal process, or to comply with applicable legal,
accounting, financial, or insurance rules, regulations or requirements.

 

16